                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:21-CV-325-FDW-DCK

 CATHERINE MINOR,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )         ORDER
                                                       )
 BEST BUY STORES, LP, and CITIBANK,                    )
 N.A.,                                                 )
                                                       )
                 Defendants.                           )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Citibank, N.A.’s Motion To Compel

Arbitration And Stay Proceedings” (Document No. 4) filed July 14, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting the

consent of the parties, the undersigned will grant the motion.

         By the instant motion, Defendant Citibank, N.A. seeks an order compelling the arbitration

of Plaintiff Catherine Minor’s claims against Citibank, N.A. and to stay the proceedings against

Citibank pending the completion of arbitration. Plaintiff has consented to arbitration of her claims

against Citibank, N.A.

         IT IS, THEREFORE, ORDERED that “Citibank, N.A.’s Motion To Compel Arbitration

And Stay Proceedings” (Document No. 4) is GRANTED. All claims against Citibank, N.A. are

administratively STAYED pending completion of the arbitration.

         SO ORDERED.
                                          Signed: August 11, 2021




      Case 3:21-cv-00325-FDW-DCK Document 18 Filed 08/11/21 Page 1 of 2
WE CONSENT:

/s/ Joseph W. Fulton
Joseph W. Fulton, NC Bar No. 44388
Attorney for Plaintiff
Martineau King
Post Office Box 241268
Charlotte, NC 28224
Telephone: 704.247.8520
Fax: 704.247.8582
Email: jfulton@martineauking.com


/s/ Donald R. Pocock
Donald R. Pocock, NC Bar No. 29393
Attorneys for Defendant Citibank, N.A.
Nelson Mullins Riley & Scarborough LLP
380 Knollwood Street, Suite 530
Winston-Salem, NC 27103
Telephone: 336.774.3324
Fax: 336.774.3376
Email: donald.pocock@nelsonmullins.com




                                         2
     Case 3:21-cv-00325-FDW-DCK Document 18 Filed 08/11/21 Page 2 of 2
